Citation Nr: 1636170	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  08-14 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial compensable rating for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from May 1966 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Board remanded this matter in July 2014, stating that the Veteran appears to have submitted a Notice of Disagreement (NOD) with the initial noncompensable evaluation for hypertension, and the RO has not issued a corresponding Statement of the Case (SOC).

The Veteran testified before the undersigned Veterans Law Judge at an October 2010 Travel Board hearing.  A copy of the transcript is associated with the file.

The Board has reviewed the Veteran's electronic records maintained in the Virtual VA and VBMS systems to ensure review of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The July 2014 Board remand required that an SOC be issued with respect to the Veteran's claim for an initial compensable rating for hypertension.  The remand noted that the Veteran submitted an appropriate notice of disagreement (NOD) after the November 2011 rating granting service connection for hypertension with a 0 percent evaluation.  As a SOC was not issued, the Board does not have jurisdiction over the matter and it must be remanded.  See Manlicon v. West, 12 Vet. App. 238   (1999).  As the Board remand's instructions were not completed, an additional remand is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case referable to the Veteran's claim for an initial compensable rating for hypertension.  Only if the Veteran perfects an appeal should the claim be certified to the Board and after any necessary development has been completed.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



